Citation Nr: 1100382	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  05-05 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased (compensable) rating for service-
connected cysts of the right kidney associated with tuberculosis 
of the right kidney.

2. Entitlement to a total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1953 to October 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 2008 and April 2010, the Board 
remanded the appeal for further development and it now returns to 
the Board for appellate review. 

The Veteran testified before the undersigned Acting Veterans Law 
Judge at the VARO on Travel Board in July 2008.  A transcript of 
the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

Although cognizant of the delay that will result, the Board sees 
no option but to remand the appeal again in order to ensure 
compliance with the November 2008 and April 2010 remand orders.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A review of the file shows that, inexplicably, the RO/AMC has 
again failed to comply with the Board's prior remand orders with 
respect to a VA examination.  To reiterate the Board's order, the 
Veteran was to be scheduled for a VA evaluation by "all 
pertinent specialists, to include an urologist" to assess the 
current nature of all current residuals of his service-connected 
disabilities including those findings related to his kidney(s).  
The examiner was then to provide laboratory findings and offer 
opinions in response to specific queries.  

After the November 2008 remand, a VA examination was performed in 
June 2009 by a physician's assistant.  After the April 2010 
remand, another VA examination was conducted in September 2010, 
but the examiner was once again a physician's assistant.  The 
examiner then asked for a review of the claims file by an 
urologist, and a report from the urologist was provided, also in 
September 2010.  However, the remand specifically stated that 
the Veteran, not just his claims file, was to be evaluated 
by the urologist.  Additionally, the Board requires that the 
necessary findings be presented and discussed by the urologist.  
The Board sees no reason the actual examination could not have 
been performed by the urologist, and the RO/AMC offered no 
explanation as to why no attempt was made to obtain an 
appropriate examination.  Therefore, the Board determines that 
the September 2010 VA examination and reports do not reflect 
substantial compliance with the Board's remand orders.  

Additionally, the Board observes that all VA treatment records 
were properly obtained as requested by the April 2010 remand; 
however, since the claim is again being remanded for another 
reason, all additional treatment records from the VA medical 
facility in Dallas should be added to the claims file.  The most 
recent VA treatment record is dated at the end of September 2010.

As for the Veteran's TDIU claim, the United States Court of 
Appeals for Veterans Claims has held that all issues 
"inextricably intertwined" with an issue certified for appeal 
are to be identified and developed prior to appellate review.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The outcome of the 
Veteran's TDIU claim is impacted by the disability rating(s) 
assigned to the Veteran's service-connected disabilities; thus, 
the TDIU claim is considered to be inextricably intertwined with 
the increased rating claim on appeal.  Consequently, the claim of 
entitlement to a TDIU rating must be remanded to the AOJ in 
accordance with Harris.
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Dallas VA treatment records dated from 
October 2010 onward for all pertinent 
complaints should be added to the claims 
file.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	The Veteran should be scheduled for a VA 
evaluation by all pertinent 
specialists, to include an urologist, 
to determine the exact extent and nature 
of all current residuals of his service-
connected disabilities including those 
findings related to his kidney(s).  

a.	All necessary laboratory and other 
testing should be performed.  

Determinations should be made as to 
the presence or absence of all 
clinical findings including edema, 
albuminuria and/or changes in BUN, 
hematuria, frequency and other 
urinary symptoms, the presence or 
absence of tuberculosis, etc.  
Comprehensive, full-spectrum blood 
and urine studies should be 
undertaken including creatinine 
evaluations. 

b.	The examiner should specifically 
opine as to whether the Veteran's 
hypertension is in any way due to or 
otherwise impacted by his service-
connected disabilities.  

c.	The examiner should opine as to 
whether there is any indication of 
reactivation of tuberculosis or 
tubercular involvement in the joints 
or elsewhere.  

d.	The examiner should opine as to 
whether both rather than just the 
right kidney are impacted by the same 
service-connected disease process, 
and/or any impact one had on the 
other. 

e.	And an evaluation should be 
undertaken to assess the current 
nature of his post-surgical kidney 
scars.

To reiterate, this examination must be 
performed by appropriate specialists, 
including an urologist. 

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated, to include all evidence 
received since the October 2010 
supplemental statement of the case.  If 
any claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



